USCA4 Appeal: 21-7219      Doc: 18          Filed: 07/28/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7219


        TERRY K. OFORI,

                            Plaintiff - Appellant,

                     v.

        GARY M. WILLIAMS, Clerk; W. ALLAN SHARRETT, Judge,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:18-cv-00492-RAJ-RJK)


        Submitted: July 26, 2022                                          Decided: July 28, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Terry K. Ofori, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7219      Doc: 18          Filed: 07/28/2022     Pg: 2 of 2




        PER CURIAM:

               Terry K. Ofori appeals the district court’s order dismissing his 42 U.S.C. § 1983

        action under 28 U.S.C. § 1915A(b). We have reviewed the record and find no reversible

        error. Accordingly, we affirm for the reasons stated by the district court. Ofori v. Williams,

        No. 2:18-cv-00492-RAJ-RJK (E.D. Va. filed July 12, 2021 & entered July 13, 2021). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2